


EXHIBIT 10.3


FEDERAL HOME LOAN BANK OF CHICAGO
EXECUTIVE INCENTIVE COMPENSATION PLAN




I.
PURPOSE



Members of the Bank's Executive Team (excluding the President & CEO) are
eligible to participate in the Federal Home Loan Bank of Chicago Executive
Incentive Compensation Plan ("Plan"). The purpose of the Plan is to give a
select group of management and highly-compensated employees strong incentives to
make difficult decisions and to expend exceptional efforts to enhance the
financial performance of the Bank.


Incentive compensation is to be awarded by the President & CEO with approval of
the Personnel & Compensation Committee of the Board of Directors (the “Board”)
in accordance with the terms and conditions in this Plan for each calendar year
(a “Plan Year”).


II.
ELIGIBILITY FOR AWARD



To receive an award under the Plan, the following eligibility conditions must be
satisfied:


A.The recipient is a member of the Bank's Executive Team (excluding the
President & CEO) during the Plan Year or is another senior officer designated by
the President & CEO to participate in the Plan;


B.The recipient has defined and satisfied personal goals and other performance
expectations, as established and approved by the President & CEO, and the
recipient has achieved specific levels of job performance for the Plan Year; and


C.The recipient displays, in the judgment of the President & CEO, a commitment
to the Bank as a whole and team spirit.




III.
PLAN CRITERIA AND MAXIMUM AWARD PERCENTAGE



A.Plan Criteria


The Plan criteria consist of a series of corporate goals established annually
("Bank Criteria") based upon the approved Business Plan for the Plan Year. The
Bank Criteria will be communicated within the first three (3) months of each
Plan Year and will specify:


(i)
Bank Criteria description;

(ii)
Plan Year Performance Target for each of the Bank Criteria; and

(iii)
Target Value or weighting attributed to each of the Bank Criteria.





--------------------------------------------------------------------------------






The Bank Criteria, Performance Targets and Target Values for a Plan Year shall
be established by the Personnel & Compensation Committee.


B.Plan Administration


The Maximum Award Percentage is calculated by calculating the actual Plan Year
performance as a percent of target for each of the Bank Criteria separately,
multiplying the results for each criterion by its associated Target Value and
adding the resulting totals to calculate the Award Coefficient Factor.


The total Award Coefficient Factor is applied to the Award Formula Table to
determine the Maximum Award Percentage. The Maximum Award Percentage and the
Award Formula Table are established for each Plan Year and communicated as part
of the Plan Worksheet for that Plan Year.


After the Maximum Award Percentage is calculated for a Plan Year, the President
& CEO shall establish an award pool for this Plan and determine the award to be
made to each recipient, in his sole discretion. Individual awards will be
approved by the Personnel & Compensation Committee.


C.Discretionary Awards


In any Plan Year, the President & CEO may establish a discretionary bonus pool
which may be used to grant individual Discretionary Awards as set forth in this
Section III.C. The amount of such bonus pool shall be determined at the
discretion of the President & CEO up to a percentage of the aggregate incentive
award opportunity (base salary x Maximum Award Percentage) for all eligible
recipients in a Plan Year, as approved by the Personnel & Compensation
Committee. If the President & CEO has established a discretionary bonus pool for
a Plan Year, the President & CEO shall have the authority to grant an additional
incentive award ("Discretionary Award") to any recipient who is otherwise
eligible to receive an incentive award under this Plan for the Plan Year. The
determination of the recipients of Discretionary Awards and the amount of the
Discretionary Award for each such recipient shall be in the sole discretion of
the President & CEO, provided that the aggregate amount of Discretionary Awards
granted in any Plan Year shall not exceed the amount of the discretionary bonus
pool previously determined by the President & CEO for such year. A Discretionary
Award is made to a recipient in addition to the incentive award made to such
recipient pursuant to Section III.B of this Plan and need not be related to the
recipient's base compensation. The President shall not be required to distribute
the full amount of any discretionary bonus pool. All Discretionary Awards shall
be deemed to be an "award" for all purposes under this Plan.


The Personnel & Compensation Committee shall receive a report in a Plan Year
where Discretionary Awards are granted.






--------------------------------------------------------------------------------






IV.
FORM AND TIME OF PAYMENT; RECOVERY OF UNDUE INCENTIVES



A.Form


Payment of all awards shall be made in cash. Awards are payable following a Plan
Year on the payment date (as established from time to time), after results are
reported and payments, if any, are approved by the [President & CEO]. To receive
an award, the participant in this Plan must be employed by the Bank on the
Payment Date.


B.Notwithstanding the foregoing,


(1)
The award, if the Plan participant dies while still employed at the Bank but
prior to the Payment Date, shall be payable to his beneficiary, heirs or
legatees, as provided by law, within sixty (60) days of such event.



(2)
The award if the Plan participant (i) becomes Disabled, or (ii) attains age 60
and retires (for purposes of the Financial Institutions Retirement Fund) from
active employment at the Bank prior to the Payment Date, shall be payable within
sixty (60) days of such event.



(3)
In the event of: (i) a termination of the Plan participant's employment by the
participant for Good Reason, or (ii) the termination of the Plan participant's
employment by the Bank without Cause, in either case after the end of the Plan
Year but before the Payment Date, the award shall be payable to the participant
within sixty (60) days of such event.



(4)
Should any income tax become due based on payments to the Plan participant, such
amount of tax shall become immediately available for withdrawal.



C.Recovery of Undue Incentives.


A member of the Executive Team will be deemed to be an “Affected Officer” for
any Plan Year during which he or she was an Executive Team member for any part
of such Plan Year. Any undue incentives paid to an Affected Officer based on the
purported achievement of financial or operational goals under this Plan for a
Plan Year that subsequently are deemed to be materially inaccurate, misstated,
or misleading shall be recoverable from the Affected Officer by the Bank for a
period of up to three (3) years following the dissemination of the inaccuracy,
misstatement, or misleading information. This incentive recovery provision shall
only apply to Plan Years for which the Performance Targets are later determined
to have not been achieved as a result of the inaccurate, misstated, and/or
misleading information.




--------------------------------------------------------------------------------






Inaccurate, misstated, and/or misleading achievement of financial or operational
goals include, but are not limited to, material inaccuracies, misstatements,
and/or misleading information relating to financial reporting or award
performance metric criteria for the related Plan Year as determined by the Board
or materially understated credit risk, market risk, operational risk, or
expenses. “Undue incentives” with respect to an Affected Officer means the
amount of any payment under this Plan in excess of what would have been paid to
the Affected Officer if the purported achievement of financial or operational
goals had not been inaccurate, misstated, or misleading. The value of any
benefit to an Affected Officer under this Plan related to an undue incentive
shall be reduced and/or recovered by the Bank to the fullest extent possible by
a variety of means, which may include reduction of future incentive awards
and/or reimbursement of the Bank by the Affected Officer.


D.Payment Deferral


An award recipient may elect to defer the receipt of all or any amount of any
award under the Plan and to have such amount credited to an account under and
paid according to the terms of the Federal Home Loan Bank of Chicago Benefit
Equalization Plan. Election of such deferral shall be subject to the following
rules:


(1)
An election to defer all or any portion of an award that may be made pursuant to
Section III.B of this Plan must be made no later than June 30 of the award Plan
Year; and



(2)
An election to defer all or any portion of a discretionary award that may be
made pursuant to Section III.C of this Plan must be made prior to January 1 of
the award Plan Year.



IV.
MISCELLANEOUS



Base pay may be adjusted annually by merit increases, but is not affected by any
incentive award.


The Bank shall during each Plan Year give the Personnel & Compensation Committee
a mid-year status report on progress toward performance targets established
hereunder.


The Plan and any awards hereunder are subject to Federal Housing Finance Agency
regulations and policies.






--------------------------------------------------------------------------------






V.
OTHER TERMS AND CONDITIONS



A.Discretionary Authority


The Bank, with the approval of the Personnel & Compensation Committee, may make
adjustments in the criteria established herein for any award period whether
before or after the end of the award period and, to the extent it deems
appropriate in its sole discretion which shall be conclusive and binding upon
all parties concerned, make awards or adjust awards, including making no awards,
to compensate for or reflect any significant changes which may have occurred
during the award period which alter the basis upon which such performance
targets were determined or otherwise. The Bank, with the approval of the


Personnel & Compensation Committee, may, in its discretion, make additional
awards in such amounts as it deems appropriate in consideration of extraordinary
performance by the Bank.


B.Other Conditions


(1)
No person shall have any claim to be granted an award under the Plan and there
is no obligation for uniformity of treatment of eligible employees under the
Plan. Except as otherwise required by law, awards under the Plan may not be
assigned.



(2)
Neither the Plan nor any action taken hereunder shall be construed as giving to
any employee the right to be retained in the employ of the Bank.



(3)
The Bank shall have the right to deduct from any award to be paid under the Plan
any Federal, state or local taxes required by law to be withheld with respect to
such payment.



(4)
No award shall be paid to an employee for the current Plan Year if such
employee's employment ceases prior to the end of the Plan Year, whether by
resignation, termination or otherwise.



(5)
Any award hereunder may be reduced pro rata in the event that an award recipient
(i) commences employment with the Bank during the Plan Year, (ii) joins the
Executive Team during the course of a Plan Year, or (iii) is absent from the
Bank (other than regular vacation) during the Plan Year whether through approved
leave or otherwise, including but not limited to: short or long term disability,
leave under the Family and Medical Leave Act, a personal leave of absence or
military leave.





--------------------------------------------------------------------------------






C.Plan Administration


(1)
The Bank shall have full power to administer and interpret the Plan and to
establish rules for its administration. The levels of financial and individual
performance, established pursuant to this Plan, achieved for each award period
shall be conclusively determined by the Bank. Any determinations or actions
required or permitted to be made by the Bank may be made by the President & CEO.
The Bank and President & CEO of the Bank in making any determinations under or
referred to in the Plan shall be entitled to rely on opinions, reports or
statements of officers or employees of the Bank and of counsel, public
accountants and other professional or expert persons.



(2)
The Plan shall be governed by applicable Federal law.



(3)
The Plan shall be construed in a manner consistent with the applicable
requirements of Section 409A of the Code, and the Personnel & Compensation
Committee, in its sole discretion and without the consent of any recipient or
beneficiary may amend the provisions of the Plan if and to the extent that the
Personnel & Compensation Committee determines that such amendment is necessary
or appropriate to comply with the applicable requirements of Section 409A of the
Code.



(4)
This Plan supersedes the prior Executive Incentive Compensation Plan for the
Plan Year commencing on January 1, 2012.



D.    Definitions


For purposes of the Plan:


(i)
“Beneficiary” shall mean the beneficiary or beneficiaries of the recipient who
are designated in writing by the recipient on a form provided by, filed with and
accepted by the Bank, or in the absence of any such designation, to the
beneficiary or beneficiaries of the recipient who are entitled to receive the
benefits of the recipient which are payable under the qualified defined benefit
pension plan sponsored by the Bank or its successor plan.



(ii)
“Change of Control” of the Bank shall mean the occurrence at any time of any of
the following events:





--------------------------------------------------------------------------------






(1)
any person, more than one person acting as a “group” (as defined in section
1.409A-3(i)(5) of the Income Tax Regulations), acquires ownership of equity
securities of the Bank that, together with equity securities held by such person
or group, constitutes more than 50% of the total voting power of the equity
securities of the Bank; provided, however, that if any person or group, is
considered to own more than 50% of the total voting power of the equity
securities of the Bank, the acquisition of additional equity securities by the
same person or group will not be considered a Change of Control under the Plan.
An increase in the percentage of equity securities of the Bank owned by any
person or group as a result of a transaction in which the Bank acquires its own
equity securities in exchange for property will be treated as an acquisition of
equity securities of the Bank for purposes of this paragraph; or



(2)
during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board (together with (a) any new or
replacement directors whose election by the Board, or (b) whose nomination for
election by the Bank's shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or



(3)
the Bank sells or transfers 95% or more of its business and/or assets to another
bank or other entity.



(iii)
“Disability” shall mean a recipient: (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (2) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank.





--------------------------------------------------------------------------------






(iv)
“Good Reason” shall mean either of the following:



(1)
a material reduction by the Bank in the recipient's base salary, unless such
reduction: (i) is associated with a “General Reduction” in compensation among
employees in the same job grade or employees who are similarly situated and such
reduction is in response to adverse or declining economic conditions; and (ii)
does not exceed 5% of the recipients' base salary amount in effect at the time
of the reduction; or



(2)
the relocation of the recipient's principal office assignment to a location more
than fifty (50) miles from its location on the date immediately preceding such
assignment.



E.Modification or Termination of Plan


The Bank may modify or terminate the Plan at any time to be effective at such
date as the Bank may determine. A modification may affect present and future
awards and eligible employees.


F.Effective Date.


The Plan shall be effective January 1, 2012.




APPROVED BY THE BOARD OF
DIRECTORS ON THE 24TH DAY
OF JANUARY, 2012.


/s/ Peter E. Gutzmer
            
Its Corporate Secretary








